Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into effective the 16th day of April, 2010 (the “Effective Date”) by and between
James Russell Reger, a resident of the State of Montana (“Employee”),
ante4, Inc., a Delaware corporation having its principal office at 5700 Wilshire
Boulevard, Suite 625, Los Angeles, California 90036 (“ante4”), and Plains Energy
Investments, Inc., a Nevada corporation having its principal office at 2818 1st
Avenue North, Suite 506, Billings, Montana 59101 (“Plains Energy,” and
collectively with ante4, the “Company”).

 

WHEREAS, the Company is an oil and gas exploration and production company
headquartered in Billings, Montana, focused on drilling exploratory and
developmental wells in the Rocky Mountain regions of the United States;

 

WHEREAS, Plains Energy and Employee entered into that certain Employment
Agreement effective December 31, 2009, which was amended and restated effective
March 18, 2010 (as amended and restated, the “Original Agreement”);

 

WHEREAS, on April 16, 2010, Plains Energy engaged in a merger transaction with
ante4 and a subsidiary of ante4, pursuant to which Plans Energy became a wholly
owned subsidiary of ante4 (the “Merger”);

 

WHEREAS, ante4 desires to employ, and Plains Energy desires to continue to
employ, Employee, and Employee desires to be employed by ante4 and Plains
Energy, pursuant to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.             Employment.

 

1.1          Term.  Effective as of the Effective Date, the Company hereby
employs Employee, and Employee hereby accepts such employment, on the terms and
conditions set forth herein, for the period commencing on the Effective Date and
continuing until the opening of business on December 31, 2011 (the “Term”),
unless sooner terminated pursuant hereto.

 

1.2          Services.  The Company hereby agrees to employ Employee in the role
of the Company’s Chief Executive Officer, and Employee hereby accepts such
employment with the Company on the terms and conditions set forth herein. 
Employee shall perform all activities and services as the Company’s Chief
Executive Officer on a full-time basis, which shall include duties and
responsibilities as the Company’s Board of Directors may from time-to-time
reasonably prescribe consistent with the duties and responsibilities of the
Chief Executive Officer of the Company (the “Services”).  Employee shall use his
best efforts to make himself available to render such Services on a full-time
basis to the best of his abilities.  The Services shall be performed in a good
professional and workmanlike manner by Employee, to the Company’s reasonable
satisfaction, which

 

1

--------------------------------------------------------------------------------


 

shall include duties and responsibilities as the Company’s Chief Executive
Officer.  Employee shall have the authority to bind the Company to any contract,
agreement or other arrangement, whether oral or written, or make any
representation or deliver any instructions on behalf of the Company.  Employee
agrees that he shall not be employed by or provide consulting services to any
other person or entity without the prior written consent of the Company.

 

2.             At-Will Relationship.  Employee’s employment with the Company
shall be entirely “at-will,” meaning that either Employee or the Company may
terminate such employment relationship by terminating this Agreement in writing
delivered to the other party at any time for any reason or for no reason at all.

 

3.             Compensation/Issuance of Shares of Common Stock and Warrants.  In
consideration for Employee entering into this Agreement with the Company and
performing the Services required hereunder during the term of this Agreement:

 

3.1          Annual Salary.  Employee shall not be entitled to receive any cash
compensation from the Company.

 

3.2          Bonus Compensation.  Employee shall be eligible to receive such
bonuses as may be determined appropriate in the sole discretion of the Company’s
Compensation Committee or Board of Directors from time-to-time; provided,
however, that nothing herein shall obligate the Company to pay any bonus to
Employee at any time.

 

3.3          Initial Stock Grant.  Under the Original Agreement, Plains Energy
issued to Employee an aggregate of six hundred thousand (600,000) shares (the
“Plains Energy Shares”) of Plains Energy’s common stock, par value one-tenth of
one cent ($0.001) per share (“Plains Energy Common Stock”), of which one hundred
fifty thousand (150,000) vested immediately and the remaining four hundred fifty
thousand (450,000) restricted shares (such 450,000 shares are referred to as the
“Plains Energy Restricted Shares”) were to vest pursuant to the provisions of
Sections 3.5 below, and all of the Plains Energy Shares were subject to the
provisions of Section 3.6 below.  In connection with the Merger, each one of the
Plains Energy Shares was exchanged into 0.86836131 of one (1) share of ante4
common stock, par value one-tenth of one cent ($0.001) per share (“ante4 Common
Stock”), rounded up to the nearest whole share, for an aggregate of five hundred
twenty-one thousand seventeen (521,017) shares of ante4 Common Stock (the “ante4
Shares”), of which one hundred thirty thousand two hundred fifty-four (130,254)
vested immediately upon consummation of the Merger and the remaining three
hundred ninety thousand seven hundred sixty-three (390,763) (such 390,763 shares
are referred to as the “ante4 Restricted Shares”) shall vest pursuant to the
provisions of Section 3.5 below.  All of the ante4 Shares shall be subject to
the provisions of Section 3.6 below.

 

3.4          Initial Warrant Grant.  Under the Original Agreement, Plains Energy
also issued to Employee a five-year warrant (the “Plains Energy Warrant”) to
purchase an aggregate of one million five hundred thousand (1,500,000) shares of
Plains Energy Common Stock (the “Plains Energy Warrant Shares”), at an exercise
price of $0.85 per share, which warrant was to vest and be exercisable in
accordance with the provisions of

 

2

--------------------------------------------------------------------------------


 

Sections 3.5 and 3.6 below.  In connection with the Merger, the Plains Energy
Warrant was exchanged into warrants to purchase 0.86836131 of one (1) share of
ante4 Common Stock for each share of Plains Energy Common Stock represented by
the Plains Energy Warrant, with each fractional warrant share rounded up to the
nearest whole share, for an aggregate of one million three hundred two thousand
five hundred forty-two (1,302,542) shares of ante4 Common Stock (the “ante4
Warrant Shares”), exercisable at $0.98 per share (the “ante4 Warrant”).  The
ante4 Warrant shall vest and be exercisable in accordance with the provisions of
Sections 3.5 and 3.6 below.

 

3.5          Vesting of Shares and Warrant.  The ante4 Restricted Shares and the
ante4 Warrant shall be subject to the following terms and conditions:

 

(i)            Until vested pursuant to the provisions of Section 3.5(ii) below,
the ante4 Restricted Shares, the ante4 Warrant or the ante4 Warrant Shares may
not be sold, exchanged, transferred, pledged, hypothecated, or otherwise
disposed of, whether voluntarily, involuntarily, or by operation of law or
otherwise;

 

(ii)           All of the ante4 Restricted Shares shall vest in a single lump
sum and become fully-paid and non-assessable shares of ante4 Common Stock and
the ante4 Warrant shall vest and be fully-exercisable in a single lump sum upon
the earliest to occur of the following events:

 

(a)           at the open of business on December 31, 2011;

 

(b)           immediately upon the occurrence of any event constituting a Change
in Control (as defined in Section 3.5(iv) below); or

 

(c)           immediately in the event Employee’s employment with the Company is
terminated for any reason other than one of the following;

 

(1)           an intentional act of fraud, embezzlement, theft or any other
material violation of law:

 

(2)           grossly negligent or intentional damage to the Company’s
reputation or assets;

 

(3)           grossly negligent or intentional disclosure of Confidential
Information and Materials (as defined below) contrary to Employee’s obligations
set forth in Section 5 below;

 

(4)           the willful and continued failure to substantially perform
required duties for the Company (other than as a result of incapacity due to
physical or mental illness); or

 

(5)           a material breach of this Agreement that is not cured within 14
days of receiving notice from the Company of such breach.

 

3

--------------------------------------------------------------------------------


 

(iii)          The Company may cancel the ante4 Restricted Shares and the ante4
Warrant in the event Employee voluntarily terminates this Agreement consistent
with Section 2 or the Company terminates Employee’s employment for any reason
identified in Section 3.5(ii)(c) above; and

 

(iv)          Any of the following shall constitute a “change in control” for
the purposes hereof:

 

(a)           The consummation of a reorganization, merger, share exchange,
consolidation or similar transaction, or the sale or disposition of all or
substantially all of the assets of the Company, unless, in any case, the persons
beneficially owning the voting securities of the Company immediately before that
transaction beneficially own, directly or indirectly, immediately after the
transaction, at least fifty percent (50%) of the voting securities of the
Company or any other corporation or other entity resulting from or surviving the
transaction in substantially the same proportion as their respective ownership
of the voting securities of the Company immediately prior to the transaction;

 

(b)           The Company’s shareholders approve a complete liquidation or
dissolution of the Company.

 

3.6          Acknowledgement.  Employee hereby acknowledges and agrees that the
ante4 Shares shall be subject to the following provisions:

 

(i)            The ante4 Shares and ante4 Warrant Shares will be issued pursuant
to exemptions from registration under the Securities Act of 1933, as amended
(the “Act”), and applicable state securities laws, will not be registered for
resale with the United States Securities and Exchange Commission (the “SEC”) or
any state securities commission and, as such, will constitute “restricted
securities” as defined in the Act;

 

(ii)           Employee may not offer, sell, hypothecate, pledge, transfer,
assign or otherwise dispose of any of the ante4 Shares, the ante4 Warrant or the
ante4 Warrant Shares without (A) first delivering to the Company an opinion of
counsel satisfactory to the Company that any proposed disposition or transfer
may be made lawfully without the registration of the ante4 Shares pursuant to
the Act and applicable state laws, or (B) registration of such ante4 Shares with
the SEC and any appropriate state securities commissions (it being expressly
understood that the Company shall not have any obligation to register any of the
ante4 Shares);

 

(iii)          Employee understands and acknowledges that Employee may recognize
income for Federal and state income tax purposes at the time the ante4 Shares,
ante4 Warrant and/or ante4 Warrant Shares are issued or thereafter, and Employee
shall be solely responsible for paying any and all taxes associated with the
Company’s issuance of such securities;

 

4

--------------------------------------------------------------------------------


 

(iv)          the Company has not provided Employee any advice regarding his
potential tax liability, Employee has sought to his satisfaction the advice of
independent advisors regarding the tax and legal implications of receiving the
ante4 Shares and Employee agrees to report any potential income resulting from
the issuance of the ante4 Shares in accordance with applicable law; and

 

(v)           Employee understands and acknowledges that Employee will be
entirely responsible for the payment of any taxes as a result of the issuance of
the ante4 Shares, the ante4 Warrant and the ante4 Warrant Shares and that the
Company will not withhold any amount from Employee’s compensation to cover such
tax liability, and Employee agrees to indemnify and hold the Company and all of
its past, present and future affiliates, executors, heirs, administrators,
shareholders, employees, officers, directors, attorneys, accountants, agents,
representatives, predecessors, successors and assigns harmless against all
claims, debts, demands, accounts, judgments, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, controversies, actions, suits,
proceedings, expenses, responsibilities and liabilities of every kind and
character whatsoever (including, but not limited to, reasonable attorneys’ fees
and costs) in connection with, and shall assume full responsibility for, payment
of all federal, state and local taxes or contributions imposed or required as a
result of the issuance of the ante4 Shares, ante4 Warrant or ante4 Warrant
Shares.

 

3.7          The parties agree that the provisions of this Section 3 shall
survive any termination of this Agreement.

 

4.             Benefits.  During the term of this Agreement, Employee will be
entitled to participate in the following benefit plans to the extent available
through the Company in accordance with the policies and plans adopted by the
Company, as may be amended from time-to-time:

 

4.1          Retirement Plans.  Employee shall be entitled to participate in the
Company’s 401(k), profit sharing and other retirement plans (the “Plan”)
presently in effect or hereafter adopted by the Company, to the extent that such
Plan relates generally to all employees of the Company.  Employee shall be able
to contribute up to the legal limit, as a percentage of his annualized salary,
into any such Plan, of which the Company shall match Employee’s contribution up
to a maximum of eight percent (8.0%) of Employee’s annualized salary.

 

4.2          Vacation.  Employee shall be entitled to vacation pursuant to such
general policies and procedures of the Company consistent with past practices as
are from time to time adopted by the Company.

 

4.3          Expense Reimbursement.  Employee shall be reimbursed by the Company
for all ordinary and customary business expenses, including travel and other
disbursements pre-approved by the Company’s Chief Financial Officer or the
Company’s Board of Directors.  Employee shall provide such appropriate
documentation regarding such expenses and disbursements as Company may
reasonably require.  Reimbursement shall

 

5

--------------------------------------------------------------------------------


 

occur once per month and must be paid no later than the end of the Company’s
taxable year following the taxable year in which such expenses are incurred.

 

4.4          Health Insurance.  Employee, Employee’s spouse and any children of
Employee (the “Employee’s Family”) shall be entitled to participate in health,
hospitalization, disability, dental and other such health-related benefits
and/or insurance plans that the Company may have in effect from time-to-time,
all of which insurance premiums shall be paid by the Company on behalf of
Employee and Employee’s Family.

 

4.5          Other Benefits.  Employee shall also be entitled to such other
benefits as the Company may from time-to-time generally provide to its
personnel, at the discretion of and as permitted by the Company’s management.

 

5.             Confidential Information.

 

5.1          Employee shall maintain the confidentiality of all trade secrets,
(whether owned or licensed by the Company) and related or other interpretative
materials and analyses of the Company’s projects, or knowledge of the existence
of any material, information, analyses, projects, proposed joint ventures,
mergers, acquisitions, divestitures and other such anticipated or contemplated
business ventures of the Company, and other confidential or proprietary
information of the Company (“Confidential Information and Materials”) obtained
by Employee as result of this Agreement during the term of the Agreement and for
two (2) years following termination of Employee’s employment with the Company.

 

5.2          In the event that such Confidential Information and Materials are
memorialized on any computer hardware, software, CD-ROM, disk, tape, or other
media, Company shall have the right, subject to the rights of third parties
under contract, copyright, or other law, to view, use, and copy for safekeeping
or backup purposes such Confidential Information and Materials.  During the
period of confidentiality, Employee shall make no use of such Confidential
Information and Materials for his own financial or other benefit, and shall not
retain any originals or copies, or reveal or disclose any Confidential
Information and Materials to any third parties, except as otherwise expressly
agreed by the Company.  Employee shall have no right to use the Company’s
corporate logos, trademarks, service marks, or other intellectual property
without prior written permission of the Company and subject to any limitations
or restrictions upon such use as the Company may require.

 

5.3          Upon expiration or termination of this Agreement, Employee shall
turn over to a designated representative of the Company all property in
Employee’s possession and custody and belonging to the Company.  Employee shall
not retain any copies or reproductions of correspondence, memoranda, reports,
notebooks, drawings, photographs or other documents relating in any way to the
affairs of the Company and containing Confidential Information and Materials
which came into Employee’s possession at any time during the term of this
Agreement.

 

6

--------------------------------------------------------------------------------


 

5.4          Employee acknowledges that ante4 is a public company registered
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
that this Agreement may be subject to the filing requirements of the Exchange
Act.  Employee acknowledges and agrees that the applicable insider trading
rules and limitations on disclosure of non-public information set forth in the
Exchange Act and rules and regulations promulgated by the Securities and
Exchange Commission (the “SEC”) shall apply to this Agreement and Employee’s
employment with the Company.  Employee (on behalf of himself as well as his
executors, heirs, administrators and assigns) absolutely and unconditionally
agrees to indemnify and hold harmless the Company and all of its past, present
and future affiliates, executors, heirs, administrators, shareholders,
employees, officers, directors, attorneys, accountants, agents, representatives,
predecessors, successors and assigns from any and all claims, debts, demands,
accounts, judgments, causes of action, equitable relief, damages, costs,
charges, complaints, obligations, controversies, actions, suits, proceedings,
expenses, responsibilities and liabilities of every kind and character
whatsoever (including, but not limited to, reasonable attorneys’ fees and costs)
in the event of Employee’s breach or alleged breach of any obligation under the
Exchange Act, any rules promulgated by the SEC and any other applicable federal
or state laws, rules, regulations, or orders.

 

5.5          The parties agree that the provisions of this Section 5 shall
survive any termination of this Agreement.

 

6.             Non-Competition and Non-Solicitation.

 

6.1                               Employee agrees that he will not, directly or
indirectly:

 

(i)            anywhere within the United States, engage, directly or
indirectly, alone or as a shareholder (other than as a holder of less than ten
percent (10%) of the common stock of any publicly traded corporation), partner,
officer, director, employee, consultant or advisor, or otherwise in any way
participate in or become associated with, any other business organization that
is engaged or becomes engaged in any business that is the same or substantially
identical business of the Company, or is directly competitive with, any business
activity that the Company is conducting at the time of the Employee’s
termination or has notified the Employee that it proposes to conduct and for
which the Company has, prior to the time of such termination, expended
substantial resources (the “Designated Industry”),

 

(ii)           solicit any operator or holder of mineral or other land rights to
change, terminate, or alter its relationship with the Company or induce any such
operator or holder to not renew any then existing relationship with the Company,
or

 

(iii)          solicit any employee, consultant, or operator of the Company to
change its relationship with the Company, or hire or offer employment to any
person to whom the Employee actually knows the Company has offered employment.

 

7

--------------------------------------------------------------------------------


 

6.2          Employee agrees to be bound by the provisions of this Section 6 in
consideration for the Company’s employment of Employee, payment of the
compensation and benefits provided under Section 3 and Section 4 above and the
covenants and agreements set forth herein.  The provisions of this Section 6
shall apply up to and including the later of (a) the date of any termination of
Employee’s employment with the Company or (b) conclusion of the Term; provided,
however, that the provisions of this Section 6 shall cease to apply immediately
upon any “change in control” as defined in Section 3 of this Agreement or in the
event that the Company terminates Employee’s employment for any reason other
than a reason set forth in Section 3.5(ii)(c) above.  The parties agree that the
provisions of this Section 6 shall survive any termination of this Agreement,
Employee will continue to be bound by the provisions of this Section 6 until
their expiration and Employee shall not be entitled to any compensation from the
Company with respect thereto except as provided under this Agreement.

 

6.3          Employee acknowledges that the provisions of this Section 6 are
essential to protect the business and goodwill of the Company.  If at any time
the provisions of this Section 6 shall be determined to be invalid or
unenforceable by reason of being vague or unreasonable as to area, duration or
scope of activity, this Section 6 shall be considered divisible and shall become
and be immediately amended to only such area, duration and scope of activity as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over the matter; and the Employee agrees that this Section 6
as so amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

 

7.             Non-Disparagement.  Both the Company and Employee agree that
neither they nor any of their respective affiliates, predecessors, subsidiaries,
partners, principals, officers, directors, authorized representatives, agents,
employees, successors, assigns, heirs or family members shall disparage or
defame any other party hereto relating in any respect to this Agreement, their
relationship or the Company’s employment of Employee.

 

8.             Notices.  Any notice required or permitted under this Agreement
shall be personally delivered or sent by recognized overnight courier or by
certified mail, return receipt requested, postage prepaid, and shall be
effective when received (if personally delivered or sent by recognized overnight
courier) or on the third day after mailing (if sent by certified mail, return
receipt requested, postage prepaid) to Employee at the address indicated on the
signature page of this Agreement and to the Company at the following address:

 

ante4, Inc.

Attn:       Chief Executive Officer

5700 Wilshire Boulevard, Suite 625

Los Angeles, California 90036

 

Either party may designate a different person to whom notices should be sent at
any time by notifying the other party in writing in accordance with this
Agreement.

 

8

--------------------------------------------------------------------------------


 

9.             Survival of Certain Provisions.  Those provisions of this
Agreement which by their terms extend beyond the termination or non-renewal of
this Agreement (including all representations, warranties, and covenants of the
parties) shall remain in full force and effect and survive such termination or
non-renewal.

 

10.          Severability.  Each provision of this Agreement shall be considered
severable such that if any one provision or clause conflicts with existing or
future applicable law, or may not be given full effect because of such law, this
shall not affect any other provision which can be given effect without the
conflicting provision or clause.

 

11.          Entire Agreement.  Other than that certain Restricted Stock Award
Agreement and Warrant, each of even date herewith, this Agreement, the exhibits
and any addendum hereto contain the entire agreement and understanding between
the parties, and supersede all prior agreements and understandings relating to
the subject matter hereof. There are no understandings, conditions,
representations or warranties of any kind between the parties except as
expressly set forth herein.  This Agreement supersedes and terminates any and
all prior employment agreements between the Company and Employee.  Employee
hereby waives any and all rights set forth in the Original Agreement.  Employee
agrees and acknowledges that the Merger was not a “change in control” for
purposes of the vesting of Plains Energy Shares, Plains Energy Warrant, or
Plains Energy Warrant Shares issued in the Original Agreement.

 

12.          Assignability.  Employee may not assign this Agreement to any third
party for whatever purpose without the express written consent of the Company. 
The Company may not assign this Agreement to any third party without the express
written consent of Employee except by operation of law, or through merger,
liquidation, recapitalization or sale of all or substantially all of the assets
of the Company, provided that the Company may assign this Agreement at any time
to an affiliate of the Company.  The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their respective
representatives, successors, and assigns.

 

13.          Headings.  The headings of the paragraphs and sections of this
Agreement are inserted solely for the convenience of reference.  They shall in
no way define, limit, extend, or aid in the construction of the scope, extent,
or intent of this Agreement.

 

14.          Waiver.  The failure of a party to enforce the provisions of this
Agreement shall not be construed as a waiver of any provision or the right of
such party thereafter to enforce each and every provision of this Agreement.

 

15.          Amendments.  No amendments of this Agreement shall be binding upon
the Company or Employee unless made in writing, signed by the parties hereto,
and delivered to the parties at the addresses provided herein.

 

16.          Governing Law.  This Agreement shall be governed by and construed
under the internal laws of the State of Minnesota, without regard to the
principles of comity and/or the applicable conflicts of laws of any state that
would result in the application of any laws other than the State of Minnesota.

 

17.          Jurisdiction.  This Agreement, including the documents, instruments
and agreements to be executed and/or delivered by the parties pursuant hereto,
shall be construed,

 

9

--------------------------------------------------------------------------------


 

governed by and enforced in accordance with the internal laws of the State of
Minnesota, without giving effect to the principles of comity or conflicts of
laws thereof.  Employee and the Company agree and consent that any legal action,
suit or proceeding seeking to enforce any provision of this Agreement shall be
instituted and adjudicated solely and exclusively in any court of general
jurisdiction in Minnesota, or in the United States District Court having
jurisdiction in Minnesota and Employee and the Company agree that venue will be
proper in such courts and waive any objection which they may have now or
hereafter to the venue of any such suit, action or proceeding in such courts,
and each hereby irrevocably consents and agrees to the jurisdiction of said
courts in any such suit, action or proceeding.  Employee and the Company further
agree to accept and acknowledge service of any and all process which may be
served in any such suit, action or proceeding in said courts, and also agree
that service of process or notice upon them shall be deemed in every respect
effective service of process or notice upon them, in any suit, action,
proceeding, if given or made (i) according to applicable law, (ii) by a person
over the age of eighteen (18) who personally served such notice or service of
process on Employee or the Company, as the case may be, or (iii) by certified
mail, return receipt requested, mailed to employee or the Company, as the case
may be, at their respective addresses set forth in this Agreement.

 

18.          Counterparts and Electronic Signatures.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

ANTE4, INC.

 

 

 

 

 

 

 

By:

Steven Lipscomb

 

Its:  

President, Chief Executive Officer, and Secretary

 

 

 

 

 

PLAINS ENERGY INVESTMENTS, INC.

 

 

 

 

 

 

 

 

By

 

 

Its

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

James Russell Reger

 

725 Highland Park Drive

 

Billings, Montana 59102

 

SS# ###-##-####

 

[Signature Page to Reger Amended and Restated Employment Agreement]

 

11

--------------------------------------------------------------------------------